                            UNITED STATES DISTRICT COURT

                           WESTERN DISTRICT OF LOUISIANA

                                     MONROE DIVISION

  BELINDA KAY DICKSON                             *     CIVIL ACTION NO. 18-0854


  VERSUS                                          *     JUDGE TERRY A. DOUGHTY


  ANDREW SAUL, COMMISSIONER,                      *     MAG. JUDGE KAREN L. HAYES
  SOCIAL SECURITY
  ADMINISTRATION

                                      JUDGMENT

        The Report and Recommendation of the Magistrate Judge having been considered, no

objections thereto having been filed, and finding that same is supported by the law and the record

in this matter,

        IT IS ORDERED, ADJUDGED, and DECREED that the Commissioner’s decision is

hereby REVERSED and REMANDED pursuant to the fourth sentence of 42 U.S.C. ' 405(g)

for further proceedings consistent therewith.

        MONROE, Louisiana, this 12TH day of August, 2019.


                                                 _____________________________________
                                                 TERRY A. DOUGHTY
                                                 UNITED STATES DISTRICT JUDGE
